EXHIBIT 99.1 CALABASAS, Calif., Dec. 14 /PRNewswire-FirstCall/ National Technical Systems, Inc. (Nasdaq: NTSC) (NTS) today announced results for its fiscal 2010 third quarter and nine months ended October 31, 2009. Revenues for the 2010 fiscal year's third quarter and first nine months were driven by increases in revenues in the aerospace and defense sectors, which were partially offset by the completion of a major contract in its power products market and business slowdowns in managed services and the telecommunications and automotive markets. Total revenues for the third quarter and first nine months of fiscal year 2010 increased to $32.80 million and $90.23 million, respectively, from $32.39 million and $89.58 million for the respective prior fiscal year periods. Gross margin as a percentage of sales for the third quarter and first nine months of fiscal year 2010 were 28.4 percent and 27.6 percent, respectively, compared to 28.5 percent and 27.6 percent for the respective prior year periods. Income from continuing operations for the fiscal 2010 third quarter increased 11.6 percent to $1.13 million compared to $1.01 million for the same period in the prior fiscal year with corresponding diluted earnings per share of $0.11 in the third quarters of fiscal years 2010 and 2009. Income from continuing operations for the nine months ended October 31, 2009, was $2.52 million compared to $2.76 million for the same period in the prior fiscal year with corresponding diluted earnings per share of $0.26 in the 2010 fiscal year period compared to $0.29 for the same period in the prior fiscal year. "We are experiencing steady, incremental growth in a tough market," said CEO William McGinnis. "The trends in most of our business units are up, which is exciting to us, particularly coming out of an economic downturn. It appears that our investments in integrated engineering services are paying off, as have the recent additions of new, talented professional staff to our management team. Our engineering outsourcing initiative has resulted in more than $2 million in engineering services orders since its inception in March of this year, and more than $5 million in new orders for testing services. New orders in the majority of our business divisions are trending up compared to last year." When compared to the prior fiscal year, orders in fiscal year 2010 from aerospace and defense continue to trend upwards. As of October 31, 2009, the Company's backlog remained strong increasing to $55.14 million, up 20.8 percent from last fiscal year end. Subsequent to the end of the fiscal 2010 third quarter, the NQA division of NTS completed the acquisition of Unitek Technical Services, Inc. from a business unit of Bureau Veritas, in an all-cash transaction. Located close to Washington, DC, Unitek is a leading provider of supply chain management services to tier-one aerospace and defense suppliers to the federal government and to major corporations worldwide. Its services include supplier management, development, quality system auditing, source inspections and related technical services.
